Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. Applicant’s assertions directed towards the prior art rejection not teaching the newly incorporated limitations as well as reciting new claims, Examiner has provided an updated grounds of rejection provided below as necessitated by amendment. The previously issued 112(b) rejection has also been updated and further elucidated, as necessitated by amendment. Examiner notes that Applicant’s Argument asserting that the “Office Action fails to identify a location of intersection between the abrasives outlet conduit and the mixing chamber that is angularly offset from at least one of the orifice and the jet passageway, and that is also vertically offset from the intersection of the abrasives inlet and the mixing chamber” is within a newly recited claim. Please see Reference Drawing 1 below as well. 
Examiner has withdrawn the previously issued 112(f) claim interpretation in light of Applicant’s amendments to the claims. 
Claim Objections
Claims 57, 62, and 65 are objected to because of the following informalities:  
Please add a period at the end of the claims. 
Claim 61 is objected to because of the following informalities:
Please amend “that the location” to read “than the location” (final limitation). 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 59, 60, 64, and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations raise 112(b) indefiniteness issues; see italics for added emphasis.
Claim 1 recites: a nozzle having a jet passageway (C, Reference Drawing 1) from which to discharge the abrasive fluid jet from the fluid jet cutting head operation. 
Claim 8 recites: the mixing chamber insert including the mixing chamber through which the fluid jet passes during operation,
an abrasives inlet conduit through which abrasives flow to the mixing chamber during operation,
an abrasives outlet conduit through which abrasives flow from the mixing chamber during operation, 
a location of an intersection (A, Reference Drawing 1) of the abrasives inlet conduit with the mixing chamber being vertically offset from a location of an intersection (B1, see Reference Drawing 1) of the abrasives outlet conduit with the mixing chamber.
Claim 11 recites: an abrasives feed line coupling a source of abrasive material to the nozzle body and having an abrasives entry passageway for supplying abrasives to the mixing chamber insert, 
an abrasives suction line coupling a vacuum source to the nozzle body and having an abrasives exit passageway (path beginning at B2, Reference Drawing 1) for assisting in drawing abrasives into the mixing chamber insert and withdrawing abrasives that are not mixed with the fluid jet out of the mixing chamber insert during operation. 

It is not clear by the above recitations if the abrasives inlet conduit (claim 8) and abrasives entry passageway (claim 11) are considered separate structures given the independent antecedent basis, if the two are the same structures, or if they are connected structures. If they are considered the same or connected structures, Applicant has not imparted sufficient structure to the claimed invention to establish the relationship between the two elements. While Examiner may interpret in light of the specification, it is not clear if these structures are redundantly claimed or if Applicant is narrowing the structures of claim 8 in dependent claim 11. It is also unclear if the abrasives outlet conduit (claim 8) and abrasives exit passageway (claim 11) are considered separate structures or if the latter narrows the structure of the former. 
	Given that Applicant has not established the structural connection between the abrasives outlet conduit (claim 8, mapped as B1 in Reference Drawing 1) and abrasives exit passageway (claim 11, mapped to B2 in Reference Drawing 1), the scope of the claims may be interpreted as labelled in Reference Drawing 1. Claim 8 does not narrow the abrasives flowing through the abrasives outlet conduit as being unmixed with the fluid jet, but merely as flowing from the mixing chamber. In order to overcome the prior art rejection and 112(b) indefiniteness rejection, Examiner recommends amending the claim limitations to clearly and antecedently reflect that the path which withdraws unmixed abrasives from the mixing chamber is vertically offset from the path which supplies the abrasives to the mixing chamber.  
The rejection applied to claim 11 also applies to claims 59 and 60, wherein independent claim 56 establishes an abrasives inlet conduit, an abrasives outlet conduit, the locations of intersection of both with the mixing chamber being angularly offset. Dependent claims 59 and 60 recite an abrasives entry passageway and an abrasives exit passageway, but it is not clear if the recitations of claims 59 and 60 narrow the structures of claim 56 or if they are independent structures entirely. 
Furthermore, although independent claim 61 was found to contain allowable subject matter, claims 64 and 65 are rejected under 112(b) for the above aforementioned reasons as claims 64 and 65 recite an abrasives entry passageway and an abrasives exit passageway. Independent claim 61 recites an abrasives inlet conduit and an abrasives outlet conduit. Although claim 65 is considered an independent claim which incorporates the subject matter of claim 61, the scope of the claim is rendered indefinite because it is not clear which, or if, structures are being narrowed. 

    PNG
    media_image1.png
    721
    707
    media_image1.png
    Greyscale

Reference Drawing 1, Annotated Figure of Hashish ‘977

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashish (US 7934977) in view of Munoz (US 4836455). 
Regarding claim 1, Hashish (US 7934977) teaches a fluid jet cutting head comprising: 
a nozzle body (see Figure 4C);
an orifice mount received within the nozzle body (see also Col. 12 lines 14-25; see assembly 411),  
the orifice mount including an orifice unit having an orifice for generating a fluid jet during operation (see jewel orifice 413), the orifice having a circular cross-sectional profile (see Figure 4C) with a diameter that is less than or equal to 0.010 inches (wherein Col. 6, lines 15-19 disclose that the pressure generating bore of the orifice may range from 0.001 inches to 0.003 inches; see also Col. 5, lines 17-23);  
a fluid delivery body having a fluid delivery conduit to supply a flow of high pressure fluid to the orifice of the orifice mount to generate the fluid jet during operation (see body 407 having bore 406; see Col. 11, lines 43-47);
a mixing chamber (see reference Drawing 1) provided downstream of the orifice mount in a path of the fluid jet, the mixing chamber being configured to receive abrasives to be mixed with the fluid jet generated by the orifice of the orifice mount to form an abrasive fluid jet (see mixing area 433; see also Col. 12, lines 6-12; see also Col. 14, lines 20-27); 
a nozzle having a jet passageway (C, Reference Drawing 1) from which to discharge the abrasive fluid jet from the fluid jet cutting head during operation (see jet bore 424 in tube 418, Figure 4C), the jet passageway having a circular cross-sectional profile (Col. 11, lines 30-34) with a diameter that is less than or equal to 0.015 inches (Col 11, lines 35-42; Col. 12, lines 1-5).
However, Hashish ‘977 does not explicitly teach a plurality of adjustment pins, each actuable to move the orifice mount relative to the nozzle and along a respective direction within a plane transverse to an axis defined by the orifice, wherein the respective direction of each of the plurality of adjustment pins is angularly offset from the respective direction of the others of the plurality of adjustment pins. 
However, from the same or similar field of endeavor, Munoz (US 4836455) teaches a plurality of adjustment pins, each actuable to move the orifice mount relative to the nozzle and along a respective direction within a plane transverse to an axis defined by the orifice, wherein the respective direction of each of the plurality of adjustment pins is angularly offset from the respective direction of the others of the plurality of adjustment pins (wherein Column 2, lines 29-35 discloses that element 50 may be manipulated by the ends of the screws 54, displaced relative to axis 56, in order to align the path of the stream and nozzle; wherein Column 1, lines 7-21 disclose alignment of the jet orifice element and axial aligment).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Munoz into the invention of Hashish ‘977. One would be motivated to do so not only because Hashish ‘977 seeks a way in which to secure and align the assembly (see Col. 5, lines 35-48; Col 10, lines 62-67; Col. 11, lines 43-51), but also because Munoz provides a structure which may allow a user to align elements if misalignment has taken place after many operations (Munoz: Column 2, lines 27-35). This modification would be recognized as applying a known technique, i.e. alignment elements, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Hashish ‘977 as modified by Munoz. Modified Hashish ‘977 further teaches wherein the diameter of the orifice is less than or equal to 0.005 inches (wherein Col. 6, lines 15-19 disclose that the pressure generating bore of the orifice may range from 0.001 inches to 0.003 inches; see also Col. 5, lines 17-23) and the diameter of the jet passageway is less than 0.010 inches (Hashish ‘977: Col. 6, lines 4-5; Col 12, lines 1-5).
Regarding claim 4, all of the limitations recited in claim 1 are rejected by Hashish ‘977 as modified by Munoz. Modified Hashish ‘977 further teaches wherein the diameter of the orifice is less than or equal to 0.003 inches (wherein Col. 6, lines 15-19 disclose that the pressure generating bore of the orifice may range from 0.001 inches to 0.003 inches; see also Col. 5, lines 17-23) and the diameter of the jet passageway is less than 0.008 inches (Hashish ‘977: Col. 6, lines 4-5; Col 12, lines 1-5).
Regarding claim 5, all of the limitations recited in claim 1 are rejected by Hashish ‘977 as modified by Munoz. Modified Hashish ‘977 further teaches wherein the diameter of the orifice is less than or equal to 0.002 inches (wherein Col. 6, lines 15-19 disclose that the pressure generating bore of the orifice may range from 0.001 inches to 0.003 inches; see also Col. 5, lines 17-23) and the diameter of the jet passageway is less than 0.006 inches (Hashish ‘977: Col. 6, lines 4-5; Col 12, lines 1-5).
	Regarding claim 7, all of the limitations recited in claim 1 are rejected by Hashish ‘977 as modified by Munoz. Modified Hashish ‘977 further teaches a plurality of set screws, wherein each of the plurality of set screws is paired with one of the plurality of adjustment pins to cooperatively form a respective one of a plurality of orifice mount adjusters that is actuable to align the fluid jet generated at the orifice with the jet passageway of the nozzle (wherein Munoz teaches that screws 54 have a knurled end and a threaded shank provided to adjust alignment of element 50 relative to the axis 56 in order to align the path of the jet stream with the bore of the nozzle; see Column 2, lines 27-35).
	Regarding claim 55, all of the limitations recited in claim 7 are rejected by Hashish ‘977 as modified by Munoz. Modified Hashish ‘977 further teaches wherein each of the plurality of set screws is rotatable, about a respective axis that lies within the plane and is aligned with the respective direction, to move the orifice mount (Please refer to Munoz, Figure 3; wherein screws 54 have a knurled end and a threaded shank provided to adjust alignment of element 50 relative to the axis 56 in order to align the path of the jet stream with the bore of the nozzle; see Column 2, lines 27-35).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashish (US 7934977) in view of Munoz (US 4836455), and in further view of Chisum (US 20050233682).
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Hashish ‘977 as modified by Munoz. Modified Hashish ‘977 further intimates and suggests that accuracy and alignment issues are sought to be overcome by the disclosed invention (Col. 1, lines 35-42). However, modified Hashish ‘977 does not explicitly teach wherein the orifice of the orifice mount and the jet passageway of the nozzle are axially aligned with less than 0.001 inches of offset misalignment.
	However, from the same or similar field of endeavor, Chisum (US 20050233682) disclose the importance of having minute alignment errors of less than 0.001 inches of offset alignment (See paragraph [0007]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the manufacturing margins as taught by Chisum into the invention of modified Hashish ‘977. One would be motivated to do so in order to avoid premature failure of the system [0007]. Examiner further recognizes this claim recitation as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that by decreasing the error of margin permitted during alignment, the more accurate the fluid jet (Hashish ‘977 Col 1, lines 35-42) and the less likely a premature failure is to take place (Chisum: [0007]). It is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings of Chisum into modified Hashish ‘977 for the aforementioned reasons. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashish (US 7934977) in view of Munoz (US 4836455), and in further view of Ulrich (US 6752685).
Regarding claim 8, all of the limitations recited in claim 1 are rejected by Hashish ‘977 as modified by Munoz. Modified Hashish ‘977 further teaches an abrasives inlet conduit through which abrasives flow to the mixing chamber during operation (wherein abrasives enter via the entry port 432, see Col. 14 lines 20-27), and an abrasives outlet conduit through which abrasives flow from the mixing chamber during operation (B1, Reference Drawing 1); a location of an intersection of the abrasives inlet conduit with the mixing chamber (wherein point A, Reference Drawing 1 is the point at which the abrasives enter the mixing area) being vertically offset from a location of an intersection of the abrasives outlet conduit with the mixing chamber (wherein point B1, Reference Drawing 1 is below point A; wherein under broadest reasonable interpretation, this is considered an abrasives outlet).
However, modified Hashish ‘977 does not explicitly disclose that the mixing area is an independent, removable structure. Specifically, modified Hashish ‘977 does not explicitly teach a mixing chamber insert, the mixing chamber insert including the mixing chamber through which the fluid jet passes during operation. 
However, from the same or similar field of endeavor, Ulrich (US 6752685) discloses a mixing chamber insert, the mixing chamber insert including the mixing chamber through which the fluid jet passes during operation (wherein the mixing chamber 32 and insert 33 may be realized as either discrete or integrally formed portions of the head assembly 31, see Col. 11, lines 55-60). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the separable nature of a mixing chamber into the invention of modified Hashish ‘977 as taught by Ulrich. Ulrich recognizes this as alternative forms of construction, i.e. to make the items discretely formed or integrally formed in the assembly, in Column 11 lines 55-60. This modification would be recognized as applying a known technique, i.e. discrete parts, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. Examiner additionally cites MPEP 2144.04, Section V., subsection C. regarding separable structures as additional evidence. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashish (US 7934977) in view of Munoz (US 4836455), and in further view of Hashish (US 2015016989).
Regarding claim 10, all of the limitations recited in claim 1 are rejected by Hashish ‘977 as modified by Munoz. Modified Hashish ‘977 further teaches an abrasives entry passageway extending from an exterior of the nozzle body to the mixing chamber for supplying abrasives to be mixed with the fluid jet generated at the orifice during operation, the abrasives entry passageway defining an abrasives entry direction (Please refer to the path which ends at location A, see Reference Drawing 1 indicating the Entry); and
an abrasives exit passageway extending from the exterior of the nozzle body to the mixing chamber for withdrawing abrasives that are not mixed with the fluid jet, the abrasives exit passageway defining an abrasives exit direction (Please refer to the path which begins at B2 of Reference Drawing 1, indicating the Exit; please also see Col. 12, lines 6-12);
However, modified Hahsish ‘977 does not explicitly disclose a spread angle between the entry and exit directions. Specifically, modified Hashish ‘977 does not explicitly teach a spread angle defined by the abrasives entry direction and the abrasives exit direction projected onto a reference plane that is perpendicular to an axis defined by the fluid jet is between 30 degrees and 150 degrees.
However, from the same or similar field of endeavor, Hashish (US 20150196989) teaches a spread angle projected onto a reference plane that is perpendicular to an axis defined by the fluid jet is between 30 degrees and 150 degrees (refer to Figures 7 and 8; wherein [0065] discloses that the passages 150 may be spaced circumferentially around passage 144 in 120 degree intervals, or in an irregular pattern). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the spaced teachings of Hashish ‘989 into the abrasive entry and exits of Hashish ‘977. This modification would be recognized as applying a known technique, i.e. designing the apparatus to have a particular spread angle between passages, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. Examiner further recognizes this claim recitation as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is altering the flow of the waterjet passage based on the placement of the adjoining conduits. It is not invention to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a spread angle between 30 degrees and 150 degrees. Furthermore, the range of 30 to 150 degrees is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious. Therefore, since the general conditions of the claim are satisfied, the claim is rejected by the prior art.  

Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashish (US 7934977) in view of Ulrich (US 6752685).
Regarding claim 56, Hashish ‘977 teaches a nozzle body (see Figure 4C);
an orifice mount received within the nozzle body (see also Col. 12 lines 14-25; see assembly 411),  
the orifice mount including an orifice unit having an orifice for generating a fluid jet during operation (see jewel orifice 413), the orifice having a circular cross-sectional profile (see Figure 4C) with a diameter that is less than or equal to 0.010 inches (wherein Col. 6, lines 15-19 disclose that the pressure generating bore of the orifice may range from 0.001 inches to 0.003 inches; see also Col. 5, lines 17-23);  
a fluid delivery body having a fluid delivery conduit to supply a flow of high pressure fluid to the orifice of the orifice mount to generate the fluid jet during operation (see body 407 having bore 406; see Col. 11, lines 43-47);
a mixing chamber provided downstream of the orifice mount in a path of the fluid jet, the mixing chamber being configured to receive abrasives to be mixed with the fluid jet generated by the orifice of the orifice mount to form an abrasive fluid jet (see mixing area 433; see also Col. 12, lines 6-12; see also Col. 14, lines 20-27); 
a nozzle having a jet passageway from which to discharge the abrasive fluid jet from the fluid jet cutting head during operation (see jet bore 424 in tube 418, Figure 4C), the jet passageway having a circular cross-sectional profile (Col. 11, lines 30-34) with a diameter that is less than or equal to 0.015 inches (Col 11, lines 35-42; Col. 12, lines 1-5); and
an abrasives inlet conduit through which abrasives flow to the mixing chamber during operation (wherein abrasives enter via the entry port 432, see Col. 14 lines 20-27; see also A, Reference Drawing 1), and 
an abrasives outlet conduit through which abrasives flow from the mixing chamber during operation (path beginning at B1, see Reference Drawing 1),
a location of an intersection of the abrasives inlet conduit with the mixing chamber (wherein point A, Reference Drawing 1 is the point at which the abrasives enter the mixing area) being vertically offset from a location of an intersection of the abrasives outlet conduit with the mixing chamber (wherein point B1, Reference Drawing 1 is a location below and downstream location A), 
wherein the abrasives outlet conduit is angularly offset from the orifice, the jet passageway, or both the orifice and the jet passageway (wherein at point B1 in Reference Drawing 1, there is an angle at both conduits through which abrasives flow out of in the form of a taper, which are angularly offset from the orifice and jet passageway).
However, Hashish ‘977 does not explicitly teach disclose that the mixing area is an independent, removable structure. Specifically, Hashish ‘977 does not explicitly teach a mixing chamber insert, the mixing chamber insert including the mixing chamber through which the fluid jet passes during operation. 
However, from the same or similar field of endeavor, Ulrich (US 6752685) discloses a mixing chamber insert, the mixing chamber insert including the mixing chamber through which the fluid jet passes during operation (wherein the mixing chamber 32 and insert 33 may be realized as either discrete or integrally formed portions of the head assembly 31, see Col. 11, lines 55-60). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the separable nature of a mixing chamber into the invention of Hashish ‘977 as taught by Ulrich. Ulrich recognizes this as alternative forms of construction, i.e. to make the items discretely formed or integrally formed in the assembly, in Column 11 lines 55-60. This modification would be recognized as applying a known technique, i.e. discrete parts, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. Examiner additionally cites MPEP 2144.04, Section V., subsection C. regarding separable structures as additional evidence. 
Claims 57 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashish (US 7934977) in view of Ulrich (US 6752685), and in further view of Munoz (US 4836455).
Regarding claim 57, all of the limitations recited in claim 56 are rejected by Hashish ‘977 as modified by Ulrich. However, modified Hashish ‘977 does not explicitly teach a plurality of adjustment pins, each actuable to move the orifice mount relative to the nozzle and along a respective direction within a plane transverse to an axis defined by the orifice, wherein the respective direction of each of the plurality of adjustment pins is angularly offset from the respective direction of the others of the plurality of adjustment pins
However, from the same or similar field of endeavor, Munoz a plurality of adjustment pins, each actuable to move the orifice mount relative to the nozzle and along a respective direction within a plane transverse to an axis defined by the orifice, wherein the respective direction of each of the plurality of adjustment pins is angularly offset from the respective direction of the others of the plurality of adjustment pins wherein Column 2, lines 29-35 discloses that element 50 may be manipulated by the ends of the screws 54, displaced relative to axis 56, in order to align the path of the stream and nozzle; wherein Column 1, lines 7-21 disclose alignment of the jet orifice element and axial alignment).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Munoz into the invention of modified Hashish ‘977. One would be motivated to do so not only because modified Hashish ‘977 seeks a way in which to secure and align the assembly (see Col. 5, lines 35-48; Col 10, lines 62-67; Col. 11, lines 43-51), but also because Munoz provides a structure which may allow a user to align elements if misalignment has taken place after many operations (Munoz: Column 2, lines 27-35). This modification would be recognized as applying a known technique, i.e. alignment elements, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 58, all of the limitations recited in claims recited in claim 57 are rejected by Hashish ‘977 as modified by Ulrich and Munoz. Modified Hashish ‘977 further teaches a plurality of set screws, wherein each of the plurality of set screws is paired with one of the plurality of adjustment pins to cooperatively form a respective one of a plurality of orifice mount adjusters that is actuable to align the fluid jet generated at the orifice with the jet passageway of the nozzle (wherein Munoz teaches that screws 54 have a knurled end and a threaded shank provided to adjust alignment of element 50 relative to the axis 56 in order to align the path of the jet stream with the bore of the nozzle; see Column 2, lines 27-35).
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashish (US 7934977) in view of Ulrich (US 6752685), and in further view of Hashish (US 2015016989).
Regarding claim 59, all of the limitations recited in claim 56 are rejected by Hashish ‘977 as modified by Ulrich. Modified Hashish ‘977 further teaches an abrasives entry passageway extending from an exterior of the nozzle body to the mixing chamber for supplying abrasives to be mixed with the fluid jet generated at the orifice during operation the abrasives entry passageway defining an abrasives entry direction (Please refer to the path which ends at location A, see Reference Drawing 1 indicating the Entry); and
an abrasives exit passageway extending from the exterior of the nozzle body to the mixing chamber for withdrawing abrasives that are not mixed with the fluid jet, the abrasives exit passageway defining an abrasives exit direction (Please refer to the path which begins at B2 of Reference Drawing 1, indicating the Exit; please also see Col. 12, lines 6-12; wherein the abrasives exit direction and entrance direction are currently along the inlets and outlets).
However, modified Hahsish ‘977 does not explicitly disclose specific spread angle between the entry and exit directions. Specifically, modified Hashish ‘977 does not explicitly teach a spread angle defined by the abrasives entry direction and the abrasives exit direction projected onto a reference plane that is perpendicular to an axis defined by the fluid jet is between 30 degrees and 150 degrees.
However, from the same or similar field of endeavor, Hashish (US 20150196989) teaches a spread angle projected onto a reference plane that is perpendicular to an axis defined by the fluid jet is between 30 degrees and 150 degrees (refer to Figures 7 and 8; wherein [0065] discloses that the passages 150 may be spaced circumferentially around passage 144 in 120 degree intervals, or in an irregular pattern). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the spaced teachings of Hashish ‘989 into the abrasive entry and exits of Hashish ‘977. This modification would be recognized as applying a known technique, i.e. designing the apparatus to have a particular spread angle between passages, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. Examiner further recognizes this claim recitation as a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is altering the flow of the waterjet passage based on the placement of the adjoining conduits. It is not invention to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a spread angle between 30 degrees and 150 degrees. Furthermore, the range of 30 to 150 degrees is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious. Therefore, since the general conditions of the claim are satisfied, the claim is rejected by the prior art.  
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashish (US 7934977) in view of Ulrich (US 6752685), and in further view of Olsen (US 20050017091).
Regarding claim 60, all of the limitations recited in claim 56 are rejected by Hashish ‘977 as modified by Ulrich. Modified Hashish ‘977 further teaches an abrasives feed line coupling a source of abrasive material to the nozzle body and having an abrasives entry passageway for supplying abrasives to the mixing chamber insert (path which ends at location A, Reference Drawing 1); and
an abrasives suction line coupling a vacuum source to the nozzle body and having an abrasives exit passageway for assisting in drawing abrasives into the mixing chamber insert and withdrawing abrasives that are not mixed with the fluid jet out of the mixing chamber insert during operation (path which begins at location B2, see Reference Drawing 1, please also see Col. 12, lines 6-12).
Although modified Hashish ‘977 intimates and suggests the importance of preventing clogging while also maintaining an efficient slurry acceleration (Col. 2, lines 17-21) by examining the parameters of the jewel orifice and mixing tube diameters, Hashish ‘977 does not explicitly teach a difference in cross sectional areas of the vacuum generating conduit and the abrasive inlet conduit. Specifically, Hashish ‘977 does not explicitly teach a cross-sectional area of the abrasives entry passageway of the abrasives feed line is smaller than a cross-sectional area of the abrasives exit passageway of the abrasives suction line.
However, from the same or similar field of endeavor, Olsen discloses a relationship between a cross-sectional area of a material pathway and a cross sectional area of an opening subjected to a vacuum force. The air-vent pathway having a larger cross-sectional area is generally considered better in order to minimize material damage to the jewel orifice. Olsen further discloses that experimentation in regards to the cross-sectional area of passages is a significant variable in determining how much air is permitted to flow and to inhibit significant upstream abrasive particle migration at the point of the jewel orifice [0029], [0031]. 
Thus, it would have been obvious to one having ordinary skill in the art to modify the cross-sectional areas of the abrasives entry passageway and abrasives exit passageway of modified Hashish ‘977 with the teachings of Olsen. One would be motivated to do so in order to insure that the diameters do not interfere with the operation of the apparatus, eliminate abrasive material damage, and to ensure an acceptable operating pressure. Examiner notes that the passageway as disclosed by Olsen is a vent; however, there is still a pressure generated and diameters of the apparatus in a working operation are considered. Examiner further notes that one having ordinary skill in the art before the effective filing date of the claimed invention would readily recognize experimenting with diameters and cross-sectional areas as variables which achieve a recognized result. In this case, the recognized result is mechanically altering operating pressures using the cross sectional areas of conduits. Therefore, since the general conditions of the claims are considered obvious over the prior art, the claim limitations are met. 
Allowable Subject Matter
Claims 61-63 are allowable over the prior art, however claim 61 is objected to due to a typographical error and appropriate correction is required. 
Dependent claims 11 and 64 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Independent claim 65 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of the record, taken alone or in combination, neither teaches nor suggests the claimed invention of claim 61. Independent claim 61 defines the locations of intersection such that the intersection of the abrasives outlet and mixing chamber (B1, Reference Drawing 1) must be both vertically offset to location (A, Reference Drawing 1) and closer to the orifice mount (jewel 413, Reference Drawing 1) than location (A). The prior art of the record teaches the first half of the limitation, however the location of intersection (B1) is opposite of the second claimed positional relationship (i.e. the prior art’s location A is closer to the orifice mount).  Modifying the prior art in order to teach the claimed invention would require significant reconstruction of the entrances and exits of the cutting head, which would alter the manner of operation of the apparatus and therefore is considered hindsight.  
The combination of claim elements as recited in dependent claim 11 would require modification of Hashish ‘977 to include the adjustment screws (54) of Munoz in order to align and displace an orifice mount, all of the subject matter of claim 8 to include the individual mixing chamber insert (33) of Ulrich, and a quaternary reference to teach different sizes of cross-sectional areas of abrasive exits and entrances. In order to meet the claimed invention, extensive reconstruction to the apparatus of Hashish ‘977 is required and the operation of the apparatus would be modified in such a way that functionality would not be guaranteed. The combination of elements as claimed would also be considered hindsight; for these reasons, Examiner has found the subject matter of claim 11 and all intervening claims to be allowable. However, Examiner also provided a 112(b) rejection regarding the multiple recitations of inlets and outlets of the apparatus; see above. 
Dependent claim 64 contains the claim scope of allowable independent claim 61 but is additionally rejected under 35 U.S.C. 112(b) as explained above. Independent claim 65, which incorporates all the subject matter of independent claim 61 by reciting “including the fluid jet cutting head of claim 61” in the preamble, but has a 112(b) indefiniteness rejection as similarly applied to claims 11 and 64.
Examiner notes to Applicant that claims 14-16, 18, 19, 21, and 22 are currently withdrawn due to Applicant’s Response to Election filed on 11/2/2020. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723